J-S81008-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF                            :   IN THE SUPERIOR COURT OF
    PENNSYLVANIA                               :        PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    DAVID F. KELLY BEY                         :
                                               :   No. 789 MDA 2017
                       Appellant               :

             Appeal from the Judgment of Sentence March 20, 2017
                In the Court of Common Pleas of Franklin County
              Criminal Division at No(s): CP-28-SA-0000104-2016


BEFORE:      PANELLA, J., STABILE, J., and PLATT, J.

MEMORANDUM BY PANELLA, J.                                 FILED APRIL 30, 2018

        In this nunc pro tunc appeal,1 David Bey challenges the judgment of

sentence entered after the trial court convicted him of driving while his license

was suspended pursuant to a previous conviction for driving under the

influence (“DUI”). Bey’s lone argument on appeal is the Honorable Todd M.

Sponseller erred in refusing to recuse himself from this case after Bey

requested his recusal. We affirm.

        While we do not have the benefit of a transcript of the proceedings

below, Bey has stipulated to the procedural and factual history as set forth by

____________________________________________


   Retired Senior Judge assigned to the Superior Court.

1Bey’s appellate rights were restored after he filed a petition pursuant to the
Post Conviction Relief Act (“PCRA”).
J-S81008-17


the Honorable Angela R. Krom in her Pa.R.A.P. 1925(a) opinion. We therefore

summarize Judge Krom’s recitation of the history of this appeal.

      Magisterial District Judge Glenn K. Manns found Bey guilty of the

summary offense of driving while his license was suspended for a previous

conviction for DUI. Bey appealed this conviction to the Court of Common Pleas.

      The Honorable Jeremiah D. Zook was scheduled to hear the case de

novo. However, Bey presented an oral motion requesting Judge Zook to recuse

himself. Judge Zook acknowledged he had an extensive history with Bey that

included both prosecuting and defending Bey. Thus, Judge Zook recused

himself, and the case was reassigned to Judge Sponseller.

      At the opening of the trial before Judge Sponseller, Bey again moved for

recusal, highlighting Judge Sponseller’s previous defense of Bey in a summary

appeal from a conviction for driving while Bey’s license was suspended. Bey

contended this previous representation established a conflict of interest.

      Judge Sponseller noted that the case in which he represented Bey had

occurred approximately seven years prior to this trial. Furthermore, he did not

remember any of the particulars of the prior case. He therefore concluded

there was no conflict of interest, and denied the motion to recuse.

      At trial, Officer Matthew Lynch testified that at approximately 3 a.m. in

the morning, he responded to a call at the Franklin County Housing Authority.

Upon arriving, he encountered Bey standing on the sidewalk near an

improperly parked minivan. When Officer Lynch questioned Bey about the


                                     -2-
J-S81008-17


minivan, Bey claimed his wife had parked it there while intoxicated, and

walked away.

      Officer Lynch directed Bey to leave the area. Bey agreed, and started to

walk away. In the meantime, however, Officer Lynch had discovered that

Bey’s license was suspended, and came to suspect that Bey would ultimately

attempt to drive away in the minivan.

      Officer Lynch drove a short way from the scene and parked his car. He

then returned to the scene on foot. Upon arriving, he observed Bey enter the

minivan and drive away. Officer Lynch quickly stopped Bey and charged him

with driving while his license was suspended.

      Bey, acting pro se, cross-examined Officer Lynch. This process proved

contentious. For example, Bey asked Officer Lynch to elucidate the elements

of a speeding violation. Judge Sponseller advised Bey to move to a different

line of questioning, as speeding was not at issue. Bey responded with a

declaration that Judge Sponseller was practicing law from the bench, thereby

demonstrating his bias and conflict of interest.

      Judge Sponseller found Bey guilty of driving while his license was

suspended (DUI related). He then appointed counsel to represent Bey. Bey

subsequently filed a PCRA petition in another matter asserting that then-

attorney Sponseller had rendered ineffective assistance of counsel while




                                     -3-
J-S81008-17


representing Bey.2 In response, Judge Sponseller recused himself from

hearing two other cases involving Bey.3 Bey then filed this nunc pro tunc

appeal.

       On appeal, Bey argues Judge Sponseller’s prior representation of him

creates an appearance of bias, partiality, or unfairness. He does not argue

that Judge Sponseller was, in fact, biased, partial, or unfair. See Appellant’s

Brief, at 16-17 (“That is not to suggest that Judge Sponseller acted with

partiality, bias, or ill-will. There is no evidence of that in the record.”)

       The party who asserts that a trial judge should be disqualified must

“produce evidence establishing bias, prejudice, or unfairness which raises a

substantial doubt as to the jurist’s ability to preside impartially.” Arnold v.

Arnold, 847 A.2d 674, 680 (Pa. Super. 2004) (citation omitted). There is a

presumption that judges of this Commonwealth are “honorable, fair and

competent,” In re Lokuta, 11 A.3d 427, 453 (Pa. 2011) (citation omitted)

(Baer, J., concurring), and, when confronted with a recusal demand, are able

to determine whether they can rule “in an impartial manner, free of personal



____________________________________________


2 This petition is not in the certified record on appeal, but is referenced in
Judge Krom’s opinion and in Bey’s appellate brief. As noted above, Bey
adopted Judge Krom’s factual and procedural summary in his brief. Thus, Bey
has waived any challenge to our summary of the contents of the petition. See
Commonwealth v. Preston, 904 A.2d 1, 7 (Pa. Super. 2006) (en banc).

3Judge Sponseller’s order recusing himself in these two cases is in the certified
record. In it, he acknowledges that Bey’s PCRA petition asserts ineffective
assistance of counsel claims against him.

                                           -4-
J-S81008-17


bias or interest in the outcome,” Arnold, 847 A.2d at 680 (citation omitted).

If the judge determines he or she can be impartial, “the judge must then

consider whether his or her continued involvement in the case creates an

appearance of impropriety and/or would tend to undermine public confidence

in the judiciary.” Id., at 680-681 (citation omitted). A judge’s decision to deny

a recusal motion will not be disturbed absent an abuse of discretion. See In

re Lokuta, 11 A.3d at 435.

      Thus, even when a jurist is impartial, an appearance of partiality may

require recusal when “an objective, disinterested observer fully informed of

the facts underlying the grounds on which recusal was sought would entertain

a significant doubt that justice would be done in the case.” 207 Pa. Code §

15-4. However, our Supreme Court has also recognized that it

      would be an unworkable rule which demanded that a trial judge
      recuse whenever an acquaintance was a party to or had an
      interest in the controversy. Such a rule ignores that judges
      throughout the Commonwealth know and are known by many
      people, … and assumes that no judge can remain impartial when
      presiding in such a case.

Commonwealth v. Perry, 364 A.2d 312, 318 (Pa. 1976). Also,

      while the mediation of courts is based upon the principle of judicial
      impartiality, disinterestedness, and fairness pervading the whole
      system of judicature, so that courts may as near as possible be
      above suspicion, there is, on the other side, an important issue at
      stake: that is, that causes may not be unfairly prejudiced, unduly
      delayed, or discontent created through unfounded charges of
      prejudice or unfairness made against the judge in the trial of a
      cause. It is of great importance to the administration of justice
      that such should not occur. If the judge feels that he can hear and
      dispose of the case fairly and without prejudice, his decision will
      be final unless there is an abuse of discretion. This must be so for

                                      -5-
J-S81008-17


      the security of the bench and the successful administration of
      justice. Otherwise, unfounded and ofttimes malicious charges
      made during the trial by bold and unscrupulous advocates might
      be fatal to a cause, or litigation might be unfairly and improperly
      held up awaiting the decision of such a question or the assignment
      of another judge to try the case. If lightly countenanced, such
      practice might be resorted to, thereby tending to discredit the
      judicial system. The conscience of the judge alone is brought in
      question; he should, as far as possible, avoid any feeling of
      unfairness or hostility to the litigants in a case.

Reilly by Reilly, 489 A.2d 1291, 1299 (Pa. 1985) (emphasis added).

      Here, other than the uncontested fact of Judge Sponseller’s previous

representation of Bey, Bey has provided no basis upon which a disinterested

observer would base a significant doubt as to Judge Sponseller’s impartiality.

At the time of the trial, Bey had not yet filed an allegation of ineffectiveness

against Judge Sponseller. Nor is there any indication that Judge Sponseller

had previously occupied an adversarial role with respect to Bey. Finally, Bey

provides no attempt to argue that Judge Sponseller was privy to otherwise

privileged information that would have biased him against Bey by virtue of the

prior representation.

      Based upon the record before us, there is no evidence of an appearance

of impropriety at the time Judge Sponseller denied Bey’s request for recusal.

Indeed, the record before us strongly suggests, but does not necessarily

establish, that Bey is using his own lengthy history of motor vehicle violations

to unduly delay the prosecution of pending violations. We therefore affirm the

judgment of sentence.

      Judgment of sentence affirmed.

                                     -6-
J-S81008-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/30/2018




                          -7-